12/09/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0381



                                 No. DA 21-0381


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

CLAYTON DOUGLAS KIRN,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including January 14, 2023, within which to prepare, file, and serve the State’s

response brief.




BB                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            December 9 2022